            Case 2:11-cv-01759-BJR Document 245 Filed 07/26/21 Page 1 of 6




 1
                                               HONORABLE BARBARA J. ROTHSTEIN
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
10                                    AT SEATTLE

11   SIERRA CLUB, et al.,                  )
                                           )      No. C11-1759BJR
12
                   Plaintiffs,             )
13                                         )      STIPULATED JOINT MOTION TO
            and                            )      ESTABLISH A MODIFIED SUMMARY
14                                         )      JUDGMENT BRIEFING SCHEDULE,
15   THE SPOKANE TRIBE OF INDIANS,         )      AND ORDER
                                           )
16                Plaintiff-Intervenor,    )
                                           )
17     v.                                  )
18                                         )
     REGIONAL ADMINISTRATOR OF THE         )
19   ENVIRONMENTAL PROTECTION              )
     AGENCY, et al.,                       )
20
                                           )
21                 Defendants,             )
                                           )
22          and                            )
23                                         )
     SPOKANE COUNTY; KAISER                )
24   ALUMINUM WASHINGTON LLC; and          )
     STATE OF WASHINGTON                   )
25   DEPARTMENT OF ECOLOGY,                )
26                                         )
                  Defendant-Intervenors.
27   ___________________________________
28
29
     STIPULATED MOTION AND ORDER RE                         David J. Kaplan.
30                                                 United States Department of Justice
     SUMMARY JUDGMENT BRIEFING
                                                     Environmental Defense Section
31   SCHEDULE               -1                               P.O. Box 7611
     Case No. C11-1759BJR                                Washington D.C. 20044
32
                Case 2:11-cv-01759-BJR Document 245 Filed 07/26/21 Page 2 of 6




            Defendants the Regional Administrator of the Environmental Protection Agency, et al.
 1
 2   (collectively “EPA”), Defendant-Intervenor State of Washington, Department of Ecology,

 3   Defendant-Intervenor Spokane County, and Defendant-Intervenor Kaiser Aluminum Washington
 4
     LLC jointly submit this motion to extend the date for these parties to file their cross-motions for
 5
     summary judgment and oppositions to Plaintiffs’ motion for summary judgment, which was filed
 6
 7   on July 2, 2021 (Doc. 238), and to set a comprehensive briefing schedule and format for the

 8   remaining briefing on these summary judgment motions. Plaintiffs Sierra Club and Center for
 9
     Environmental Law & Policy (collectively “Sierra Club”) and Plaintiff-Intervenor Spokane Tribe
10
     of Indians stipulate to this motion.
11
12          The grounds for this joint motion and proposed stipulated briefing schedule are as

13   follows:
14          1)      Plaintiff Sierra Club filed on July 2, 2021, a motion for summary judgment on
15
     their claim under the Clean Water Act that EPA a has nondiscretionary duty to issue a total
16
     maximum daily load (“TMDL”) for polychlorinated biphenyls (“PCBs”) for the Spokane River
17
18   and on their claim under the Administrative Procedure Act that challenges EPA’s Plan for
19   Addressing PCBs in the Spokane River. Doc. 238. Plaintiff-Intervenor the Spokane Tribe
20
     joined that motion on July 6, 2021. Doc. 243.
21
            2)      Under the Court’s standing order, Defendants’ and Defendant-Intervenors’
22
23   oppositions to this motion for summary judgment is currently due July 23, 2021. These parties

24   each require a 28-day extension of time to file their consolidated cross-motions for summary
25
     judgment and oppositions to Plaintiffs’ motion for summary judgment, due to conflicts with
26
     long-scheduled family obligations and pre-existing obligations in other judicial proceedings.
27
28   These obligations include, among other things, that when Plaintiffs’ motion for summary

29
      STIPULATED MOTION AND ORDER RE                                       David J. Kaplan.
30                                                                United States Department of Justice
      SUMMARY JUDGMENT BRIEFING
                                                                    Environmental Defense Section
31    SCHEDULE               -2                                             P.O. Box 7611
      Case No. C11-1759BJR                                              Washington D.C. 20044
32
              Case 2:11-cv-01759-BJR Document 245 Filed 07/26/21 Page 3 of 6




     judgment was filed on July 2, 2021, counsel for Defendant-Intervenor the State of Washington
 1
 2   was on travel on the East Coast until July 12, visiting a family member recovering from a recent

 3   serious medical procedure, and that same counsel has a reply brief due and oral argument
 4
     scheduled in another case on July 19 and 23, respectively. Counsel for Washington also has
 5
     previously planned vacation time in August. In addition, counsel for EPA will be on travel, for
 6
 7   long-planned family reunions, from July 24 through August 2, and from August 9 through

 8   August 14, and plans to drive his daughter to college on August 16 through 17.
 9
            3)      Given the number of parties in this case, the proposed schedule below also sets
10
     out an efficient, comprehensive process for the remaining briefing on Plaintiffs’ motion for
11
12   summary judgement and the Defendant and Defendant-Intervenors’ cross-motions for summary

13   judgment. To ensure efficient briefing, this schedule reduces redundancy and the pages
14   otherwise available for each of the intervenors’ briefs.
15
            1.A.     EPA’s Opposition to Plaintiffs’ Motion for SJ and
16                   Cross-Motion for SJ (limited to 30 pages)                           Aug. 20, 2021
17
            1.B.     Oppositions to Plaintiffs’ Motions for SJ and
18                   Cross-Motions for SJ, by Spokane County, Kaiser Aluminum,
                     and the State of Washington
19                   (each limited to 20 pages)                                           Aug. 20, 2021
20
            2.A.     Plaintiffs’ Consolidated Opposition to the Cross-Motions
21                   for SJ and Reply in Support of Plaintiffs’ Motion for SJ
                     (limited to 30 pages)                                                Sep. 10, 2021
22
23          2.B.     Spokane Tribe’s Consolidated Opposition to the Cross-Motions
                     for SJ and Reply in Support of Plaintiffs’ Motion for SJ
24                   (limited to 20 pages)                                        Sep. 10, 2021
25
            3.A.     EPA’s Reply in Support of its Cross-Motion for SJ
26                   (limited to 20 pages)                                                Sep. 24, 2021
27          3.B.     Replies in Support of EPA’s Cross-Motion for SJ, by Spokane County,
28                   Kaiser Aluminum, and the State of Washington
                     (each limited to 10 pages)                                    Sep. 24, 2021
29
      STIPULATED MOTION AND ORDER RE                                      David J. Kaplan.
30                                                               United States Department of Justice
      SUMMARY JUDGMENT BRIEFING
                                                                   Environmental Defense Section
31    SCHEDULE               -3                                            P.O. Box 7611
      Case No. C11-1759BJR                                             Washington D.C. 20044
32
             Case 2:11-cv-01759-BJR Document 245 Filed 07/26/21 Page 4 of 6




 1
 2
 3                                            ORDER
 4
     IT IS SO ORDERED, on this 26th day of July, 2021.
 5
 6
 7                                                       A
 8                                                       Barbara Jacobs Rothstein
                                                         United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
      STIPULATED MOTION AND ORDER RE                                     David J. Kaplan.
30                                                              United States Department of Justice
      SUMMARY JUDGMENT BRIEFING
                                                                  Environmental Defense Section
31    SCHEDULE               -4                                           P.O. Box 7611
      Case No. C11-1759BJR                                            Washington D.C. 20044
32
             Case 2:11-cv-01759-BJR Document 245 Filed 07/26/21 Page 5 of 6




     Respectfully submitted by:
 1
 2                                By: /S/ David Kaplan
                                  DAVID J. KAPLAN
 3                                Attorneys for Federal Defendants
 4                                United States Department of Justice
                                  Environmental Defense Section
 5                                P.O. Box 7611
                                  Washington, DC 20044
 6                                (202) 514-0997
 7                                David.kaplan@usdoj.gov

 8
                                  FOSTER GARVEY, PC
 9
10                                By: /S/ John Nelson
                                  John Ray Nelson, WSBA #16393
11                                Attorneys for Intervenor Spokane County
12                                1111 Third Ave., Ste. 3400
                                  Seattle, WA 98101
13                                (206) 447-4400
                                  terrl@foster.com
14
15                                PERKINS COIE LLP

16                                By: /S/ Margaret Hupp
                                  Margaret C. Hupp, WSBA #43295
17
                                  Attorneys for Intervenor Kaiser Aluminum Washington LLC
18                                1201 Third Ave., Ste. 4800
                                  Seattle, WA 98101
19                                (206) 359-8000
20                                MHupp@perkinscoie.com

21
                                  BOB FERGUSON
22                                Attorney General
23
                                  By: /S/ Ronald Lavigne
24                                Ronald L. Lavigne, WSBA #18550
25                                Attorneys for Intervenor State of Washington, Dept. of Ecology
                                  P.O. Box 40117
26                                Olympia, WA 98504
                                  (360) 586-6751
27                                RonaldL@atg.wa.gov
28
29
      STIPULATED MOTION AND ORDER RE                                    David J. Kaplan.
30                                                             United States Department of Justice
      SUMMARY JUDGMENT BRIEFING
                                                                 Environmental Defense Section
31    SCHEDULE               -5                                          P.O. Box 7611
      Case No. C11-1759BJR                                           Washington D.C. 20044
32
              Case 2:11-cv-01759-BJR Document 245 Filed 07/26/21 Page 6 of 6




     Stipulated to by:
 1
 2
     SMITH & LOWNEY, PLLC
 3
 4                            By: /S/ Marc Zemel
                              Marc Zemel, WSBA #44325
 5                            Richard A. Smith, WSBA #21788
                              Attorneys for Plaintiffs
 6                            2317 E. John St.,
 7                            Seattle, WA 98112
                              Tel: (206) 860-2883
 8                            Fax: (206) 860-4187
 9
10                            /S/ Theodore Knight
                              Theodore Clare Knight, WSBA# 39683
11                            Attorney for Intervenor the Spokane Tribe of Indians
12                            9121 NE Briar Rose Lane
                              Bainbridge Island, WA 98110
13                            Tel: 509-953-1908
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
      STIPULATED MOTION AND ORDER RE                                David J. Kaplan.
30                                                         United States Department of Justice
      SUMMARY JUDGMENT BRIEFING
                                                             Environmental Defense Section
31    SCHEDULE               -6                                      P.O. Box 7611
      Case No. C11-1759BJR                                       Washington D.C. 20044
32
